KINKADE, J.
Where the state inflicts an injury upon an individual, for the reparation of which no law exists, and the facts incident thereto are not in dispute, and the Legislature finds that a moral obligation rests upon the state to compensate the injured party for the damages sustained, the Legislature has full authority to provide, by special enactment, for the appropriation of public money to meet such moral obligation; and where the county is the active agent in causing the injury, a spe-ciál act may confer on the board of county commissioners the power to pay such compensation from the general funds of the county. Such special enactments of the Legislature do not contravene any of the provisions of either the state or federal Constitution.
Marshall, CJ., Day, Allen, Robinson, Jones, and Matthias, JJ. concur.